Citation Nr: 0636206	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for service connected post traumatic stress disorder 
(PTSD) prior to June 25, 2003.

2.  Entitlement to an increased rating in excess of 50 
percent for service connected post traumatic stress disorder 
(PTSD) since June 25, 2003.

3.  Entitlement to a compensable rating for a service 
connected shell fragment wound scar to the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and May 2003 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notices of disagreement were received in May 2002 and 
June 2003, statements of the case were issued in February 
2003 and October 2004, and substantive appeals were received 
in February 2003 and November 2004.

The Board notes that in the RO's March 2002 rating decision, 
it granted service connection for PTSD with a rating of 30 
percent effective December 14, 2001 (the date of the claim).  
It subsequently issued a December 2004 rating decision in 
which it increased the veteran's rating to 50 percent 
effective June 25, 2003.  

The veteran has claimed unemployability attributable to his 
PTSD and submitted a decision by the Social Security 
Administration (SSA) awarding him disability benefits due, in 
part, to PTSD.  This raises an informal claim of entitlement 
to a total disability rating due to service connected 
disability (TDIU).  Roberson v. Principi, 251 F.3d 1378, 1384 
(2001).  At his August 2006 videoconference hearing before 
the Board, the veteran testified that the shell fragment 
wound of the left hand sustained in service has caused 
residuals independent of the scar itself, to include carpal 
tunnel syndrome and arthritis.  The Board construes this as a 
separate claim for service connection that has not been 
formally adjudicated.  These issues, according, are referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A July 2006 letter from the veteran's treating VA 
psychologist reports the veteran having increased PTSD 
symptoms since losing his possessions during Hurricane 
Katrina in 2005.  The veteran last underwent VA examination 
in 2004.  That examination report did not have benefit of 
review of medical records used by SSA in awarding the veteran 
disability benefits as they are not associated with the 
claims folder.  VA has a duty to obtain SSA records when they 
may be relevant and VA has actual notice that the veteran is 
receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In 
light of the apparent increased severity of PTSD symptoms 
since the last VA examination, and the unconsidered medical 
records reviewed by SSA, the veteran should be afforded 
additional VA examination based upon review of the claims 
folder.  VAOPGCPREC 11-95 (Apr. 7, 1995); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

The Board also notes that the veteran's August 2006 hearing 
transcript is replete with testimony that was inaudible.  
Since the claims are to be remanded, the Board finds that the 
RO (if it has not already done so) should provide the veteran 
with a copy of the transcript and give the veteran an 
opportunity to make whatever additions are necessary in order 
to make the veteran's testimony reviewable for the Board.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its December 2001, 
February 2002, and March 2003 VCAA notices.  As such, the new 
requirements do not constitute the basis of this remand.  
However, since these issues need to be remanded on other 
grounds, the Board finds that the RO should comply with the 
most recent Court analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should obtain the following 
records in the possession of a federal 
agency:
	a) complete VA clinic records since 
August 2006; and
	b) copies of the veteran's records 
regarding SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

3.  The RO should provide the veteran 
with a copy of his August 2006 
videoconference hearing transcript, and 
give the veteran an opportunity to make 
whatever additions are necessary in order 
to make the veteran's testimony 
reviewable for the Board.

4.  Upon completion of all additional 
development, the veteran should be 
afforded VA psychiatric examination, with 
benefit of review of his claims folder, 
to determine the current severity of his 
PTSD.  All indicated tests, studies and 
interviews should be conducted.  In 
additional to examination findings, the 
examiner should be requested to provide 
the following:
        a) provide a GAF score for the PTSD 
diagnosis and explain what the score 
represents;
        b) determine the veteran's current 
employment status and his education 
achievements; and
        c) address the effect of the 
veteran's PTSD on his ability to obtain 
and maintain substantially gainful 
employment. 

If the examiner is unable to provide any 
opinion without result to speculation, he 
or she should so indicate. The examiner 
should provide a rationale for any 
opinion.

5.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

